Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 5/17/2021 was received and considered.
Claims 1-18 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 6/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,528,733 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks (5/17/2021, pp. 7-8) are persuasive.  Further:
US 2017/0353496 A1 to Pai et al. is cited for teaching different containers with individual views of the filesystem (¶34) and assigning a trust level to a container (¶61) (untrusted).
US 2016/0224785 A1 to Wagner et al. is cited for teaching program code split into multiple containers having varying levels of security association with each container, but lacking a filesystem overlay.
“To Docker or Not to Docker: A Security Perspective” to Combe et al. is cited for teaching using namespaces to limit a processes view of a filesystem.
US 2018/0262509 A1 to Li et al. is cited for teaching mapping web content (executable files) to an execution environment (container) associated with a trust level according to a trust level of the web content (¶14) , but lacking a filesystem overlay.  

However, the prior art, alone or in a reasonable combination, fails to teach the claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         

June 15, 2021